ORDER

PER CURIAM.
AND NOW, this 4th day of August, 2005, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
*5141. Is a property subject to unnecessary hardship when the evidence demonstrates that it is burdened by obsolete buildings, deed restrictions on conversion or demolition of many of the buildings, severe environmental contamination, more than half a century of physical decay and over a decade of severe difficultly in leasing space to tenants, such that the property owner cannot even service the mortgage payments on the property?
2. Can a variance be denied as contrary to the public interest solely because the proposed structure does not meet the strict requirements of the Zoning Code?